IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

SHERLIN HERARD,                        NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Petitioner,                      DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D17-1405

STATE OF FLORIDA,

      Respondent.


_____________________________/

Opinion filed September 13, 2017.

Petition for Belated Appeal – Original Jurisdiction.

Sherlin Herard, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, and Samuel B. Steinberg, Assistant Attorney
General, Tallahassee, for Respondent.




PER CURIAM.

      This petition seeks belated appeal of a judgment and sentence. Although a

timely notice of appeal was originally filed and docketed in this Court as case

number 1D16-4231, appellate counsel failed to file the initial brief, and the result

was dismissal of the direct appeal. Accordingly, we grant the petition, reinstate

petitioner’s appeal in case number 1D16-4231, and relinquish jurisdiction to the
lower court for a period of thirty days to appoint substitute appellate counsel in that

proceeding. Substitute counsel shall have thirty days from the date of appointment

by the lower court within which to ensure transmittal of the record on appeal to this

Court and thirty days thereafter in which to file appellant’s initial brief.



ROWE, MAKAR, and JAY, JJ., CONCUR.




                                           2